DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180056442 (Emery).
For claim 1, Emery teaches a laser oscillator (fig. 1-10, [0040]) comprising: 
a first structure disposed with an optical section therein that generates a laser beam (fig. 6, first structure 600 has an optical section, module 602, [0044]); 
5a second structure different from the first structure disposed with a power source section therein (fig. 6, module 102 with power source shown inside the enclosure 200 in fig. 2 and 3, [0044], fig. 10 clearly shows the first and second structure are different); configured to directly supply electricity to the optical section (fig. 7 shows the electric cables 712 directly supplying electricity from the second structure to the first structure); and 
an electric cable that electrically connects the optical section and the power source section (fig.7, 712, [0054]), 
wherein 10the first structure is directly and removably coupled to the second structure (the first structure 600 which includes optical section 602 is directly coupled to the second structure 102 as shown in fig. 6; fig. 10 further shows the first structure 600 with 602 is removably coupled to the second structure 102 where the outer enclosure of the second structure is labeled 200), the electric cable is removably connected to at least one of the optical section and the power source section (This is inherent in the device of Emery as there is nothing which prevents the connected cable from being removed), and the optical section is configured to be replaced from the first structure when the electric cable is moved therefrom (this is inherent in the device of Emery as there is nothing which prevents the optical section being removed from the first structure and being replaced when the electric cable is moved therefrom).
	For claim 2, Emery teaches the optical section includes one or more of optical units (fig. 6, module 602, [0044] and fig. 7, 710 and modules above), the power source section  includes one or more power units (fig. 6, module 102, and fig. 7, module in enclosure 200, [0030]), the electric cable (fig. 7, 712) is removably connected to at least 20one of any one of the optical units (fig. 7, 710 and modules) and any one of the power units (module in enclosure 200, [0030]), and the optical unit is allowed to be replaced. As discussed in the rejection of claim 1 above the connected cable is inherently “removably” connected. Further as discussed in the rejection of claim 1, the additional limitation “the optical unit is allowed to be replaced” recites how the device is to be employed and does not structurally distinguish the claimed invention from the prior art and therefore does not differentiate the claimed invention form the prior art. See MPEP 2114 I and II.
For claim 9, Emery teaches the electric cable (fig. 7, 712) is fixed along the first structure or the second structure (fig. 7, 112).
For claim 11, Emery teaches a carrier that is used for conveying the 25first structure (fig. 6, wheels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180056442 (Emery).
For claim 3, Emery teaches the second structure has an L- 25shape (fig. 3, a right angle, i.e. an L-shape, is between the surface of the back portion of the enclosure and the front portion of the enclosure; note the angle directly below elements 312), and the first structure is disposed on an upper side of the second structure (fig. 6, 600 is above, i.e. on an upper side of, 102).
Emery suggests (perspective drawing fig. 6), but does not explicitly teach the first structure (fig. 6, 600) has a rectangular parallelepiped shape. However, the examiner previously took official notice that rectangular parallelepiped shapes were well known in the art before the effective filing date of the claimed invention. The official not was not traversed and it is now deemed to be applicant admitted prior art. See MPEP 2144.03. It would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the first structure illustrated in the perspective drawing of fig. 6 (fig. 6, 600).
For claim 4, Emery teaches an input section is further disposed on a side of the second structure (fig. 3, 110, [0025]), and the power source 30section (fig. 2 and 3, section in side enclosure 200) is disposed below the second structure (disposed inside, i.e. below, enclosure 200).
For claim 5, Emery suggests (perspective drawing fig. 6), but does not explicitly teach the first structure (fig. 6, 600) has a rectangular parallelepiped shape. However, the examiner previously took official notice that rectangular parallelepiped shapes were well known in the art before the effective filing date of the claimed invention.  The official not was not traversed and it is now deemed to be applicant admitted prior art. See MPEP 2144.03. It would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the first structure illustrated in the perspective drawing of fig. 6 (fig. 6, 600).
Emery suggests (fig. 3, perspective drawing, particularly the section with back interior volume 302), but does not explicitly teach the second structure has a rectangular parallelepiped shape. However, it would have been obvious to use one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known rectangular parallelepiped shape in order to form the section with back interior volume 302 as a rectangular parallelepiped shape in order to form the section with back interior volume 302 illustrated in the perspective drawing of fig. 3.
Emery further teaches the first structure is disposed on a side or 35above the second structure (fig. 6, 600 is above, i.e. on an upper side of, 102).
For claim 6, Emery teaches an input section is further disposed on an- 12 - upper side or a lower side of the second structure (fig. 3, 110, [0025], note that the second structure may be rotated such that the side of 110 in fig. 3 is considered the “lower” side), and the power source section is disposed on a lower side or an upper side of the second structure (the power source section shown in the back interior volume 302 of the second structure may be considered the “lower” side of the structure along with the input section 110).
For claim 7, Emery does not teach the laser oscillator further comprising teaches a housing with a door, wherein the first structure and the second structure are stored inside the housing. 
However, the examiner previously took official notice that it was well known in the art before the effective filing date of the claimed invention to store structures with optical sections and structures with power sections inside a housing with a door, for example a lab room with a door, in order to provide a place unaffected by the weather or a location where the device could be left secure. The official not was not traversed and it is now deemed to be applicant admitted prior art. See MPEP 2144.03. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known housing with a door with the device of Emery in order to provide a place unaffected by the weather or a location where the device could be left secure
For claim 8, Emery teaches a third structure (the top first 602 may be considered the part of the first structure along with 600 while the next element down a second element 602 may be considered the third structure) disposed with an optional section (the third structure can be removed and may therefore be considered an optional section), wherein the third structure is stored inside the housing (according to the rejection of claim 7 above, the first structure is stored within the housing, therefore the third structure which is inside the first structure will also be within the housing).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180056442 (Emery) in view US 2015/0333467 (Tanaka).
For claim 10, Emery does teach tubes used in water cooling ([0046], hoses). However, Emery does not explicitly teach a refrigerant tube removably connected to the optical section.
However, Tanaka does teach a refrigerant tube (fig. 2, RF2) removably connected to the optical section (fig. 2, 2) in order to provide cooling water to the lasers in the laser modules ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect a refrigerant tube as taught by Tanaka to the optical module of Emery in order to cool the lasers in the optical modules.  The adjective “removably” does not distinguish the claimed invention from the prior art combination as it does describe a particular structure.  A refrigerant tube of the combination, regardless of the connection could be removed after being connected.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Applicant describes the claimed invention and Emery’s invention on page 4 through page 5, first full paragraph, of the remarks filed 4/11/2022. 
Regarding claim 1, applicant argues, at  page 5, second full paragraph, that “one of ordinary skill in the art would understand that Emery's teachings of ‘sufficient length to maintain electrical connection between the power distribution module and the laser modules’ to indicate to not disconnect or remove the cable.” While Emery does not generally discuss disconnecting the cable, the electric cable is nonetheless removably connected.  As discussed in the office action mailed 3/21/2022 the cable is inherently removable. For example, if the cable is attached via a plug, it could be unplugged. If the cable is attached via a screw, it could be unscrewed; if the cable is attached via solder, the solder can be melted; if the cable is attached by some other means, it may be cut and removed. Therefore, the cable is inherently “removably connected”
 In the final paragraph on page 10, the applicant restates the features of claim 1 of the instant application and states that Emery fails to teach them; however, the applicant is directed to the rejection of claim 1 above which addresses the limitations and how they are taught by Emery.
Regarding claim 10, the applicant argues at page 6, paragraph 7 that because Emery already teaches cooling in the form of forced air or cold plates in the case of water cooling, one would find no reason to modify Emery as Emery already teaches cooling. However, while Emery teaches the basic elements required for water cooling including cold plates supported by hoses, pumps, inlets and outlets, Tanaka provides additional detail as to how cooling arrangement is configured including tubes (fig. 2, RF2) being connected to the laser module (2) water supply section RF1 (RF1) to provide cooling water to the lasers in the laser modules. The particular details of Tanaka support the more general recitation of Emery which recites a water cooling which is supported by hoses but does not specifically recite how the hoses are used. Applicant’s arguments regarding claim 10 are, therefore, no persuasive.
Applicant’s remaining arguments rely upon dependent claims depending from claim 1; however, as discussed above, claim 1 is not deemed to be allowable. Therefore, the remaining claims cannot be allowable solely based on their dependency. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828